Citation Nr: 0608325	
Decision Date: 03/22/06    Archive Date: 04/04/06

DOCKET NO.  99-04 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an increased (compensable) rating for rectal 
polyps. 


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1959 to September 
1973.

This case originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a May 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Reno, Nevada, which denied the veteran's claim 
for an increased (compensable) rating for rectal polyps. 

In February 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in the case.  Thereafter, 
the case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 C.F.R. 
§ 19.9(a)(2), in conjunction with the amended rule codified 
at 38 C.F.R. § 20.1304, was inconsistent with 38 U.S.C. § 
7104(a), because 38 C.F.R. § 19.9(a)(2), denies appellants 
"one review on appeal to the Secretary" when the Board 
considers additional evidence without having to remand the 
case to the agency of original jurisdiction (AOJ) for initial 
consideration, and without having to obtain the appellant's 
waiver.

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.

The Board remanded this appeal in October 2003 for the 
purpose of obtaining any additional relevant treatment 
records that may have been available and affording the 
veteran a VA examination.  The purposes of that remand have 
been met and the case is now ready for the Board's appellate 
review. 

The veteran testified before a Hearing Officer in June 1999 
and the transcript of that hearing is of record.


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran has routinely presented complaints of having 
diarrhea and fecal incontinence, however, the competent 
medical evidence indicates that these symptoms are not 
related to his service-connected rectal polyps; the most 
recent colonoscopies since the last polyp was removed in 
1984, revealed no evidence of reoccurrence.


CONCLUSION OF LAW

The criteria for a compensable evaluation for the veteran's 
service-connected rectal  polyps have not been met.  38 
U.S.C.A. § 1155, (West 1991); 38 C.F.R. Part 4, to include § 
4.114, Diagnostic Codes 7319, 7319 (effective prior to July 
2, 2001); 38 C.F.R. § 4.114, Diagnostic Code 7319, 7344 
(effective July 2, 2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.159 and 3.326(a) (2005).  These provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
VA's duties to the veteran under the VCAA have been 
fulfilled. 

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  Collectively, the October 2003 
Board remand, the RO rating decisions, the statement of the 
case and supplemental statements of the case, issued in 
connection with the appellant's appeal have notified him of 
the evidence considered, the pertinent laws and regulations 
and the reasons his claim was denied.  In addition, 
correspondence from the RO sent to the appellant, to include 
the January 2003 and May 2004 letters, specifically notified 
him of the substance of the VCAA, including the type of 
evidence necessary to establish entitlement to the benefits 
sought and the relative burdens of the appellant and VA in 
producing or obtaining that evidence or information.  That 
is, the appellant was notified and aware of the evidence 
needed to substantiate his claim and the avenues through 
which he might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), the correspondence from the RO, to include the 
January 2003 and May 2004 letters, satisfied the notice 
requirements by: (1) informing the appellant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) informing the appellant about the 
information and evidence the VA will seek to provide; (3) 
informing the appellant about the information and evidence 
the claimant was expected to provide; and (4) requesting the 
appellant to provide any evidence in the appellant's 
possession that pertains to the claim.  This "fourth element" 
of the notice requirement comes from the language of 38 
C.F.R. § 3.159(b)(1). 

 The veteran was informed that it was his responsibility to 
ensure that VA received any evidence not in the possession of 
the Federal government.  This would necessarily include 
submitting any relevant evidence in his possession.  All the 
VCAA requires is that the duty to notify is satisfied and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004), the U.S. Court of Appeals for Veterans' 
Claims (Court) held that a VCAA notice must be provided to a 
claimant before the initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on claim for VA benefits.  VCAA 
was not enacted prior to the issuance of the May 1998 RO 
decision that are the subject of this appeal.  The RO 
obviously could not inform the veteran of law that did not 
yet exist.  Moreover, in Pelegrini II, the Court made it 
clear that where, as in this case, notice was not mandated at 
the time of the initial RO decision, the RO did not err in 
not providing such notice complying with section 5103(a); § 
3.159(b)(1) because an initial RO decision had already 
occurred.  See also VAOPGCPREC 7-2004.  The Board also notes 
that prior to the May 1998 RO decisions and subsequently, the 
veteran has been presented numerous opportunities to present 
any evidence in his possession or that he could obtain that 
would help substantiate his claim.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  
      
The veteran was provided with notice of what type of 
information and evidence was needed to substantiate his claim 
for a compensable rating for rectal polyps, but he was not 
provided with notice of the type of evidence necessary to 
establish the effective date for an increased rating.  
Despite the inadequate notice provided to the veteran on this 
latter element, the Board finds no prejudice to the veteran 
in proceeding with the issuance of this decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claim for an 
increased (compensable) rating for rectal polyps so the 
effective date for an increase is rendered moot.

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the service medical records are associated with the claims 
file, as are the identified and available relevant post-
service medical records.  The appellant has not made the RO 
or the Board aware of any additional available evidence that 
needs to be obtained in order to fairly decide his appeal.  

Additionally, as will be reflected in the analysis section of 
this decision, the VA examinations obtained by the RO, when 
viewed in conjunction with the lay and additional medical 
evidence associated with the claims file, is sufficient for a 
determination on the merits of the appellant's appeal.  See 
38 C.F.R. § 5103A(d).  The relevant post-service medical 
evidence includes reports of VA examinations, which were 
thorough in nature and included relevant findings adequate 
for rating purposes.  Under these circumstances, there is no 
further duty to provide another examination or medical 
opinion.  Id.  

The Board finds that all obtainable evidence necessary for an 
equitable disposition of the appeal has been obtained.

Legal Analysis

The service medical records show that the veteran experienced 
rectal bleeding during service.  A sigmoidoscopy revealed a 
polyp at 7 cm from the anal verge.  The polyp was excised and 
found to be veining.  The veteran was granted service 
connection for rectal polyps and a noncompensable evaluation 
was assigned effective September 1973.  In November 1997, the 
veteran submitted an application for a compensable rating for 
rectal polyps.  He contends that his service-connected rectal 
polyps are more disabling than currently evaluated.

The veteran was also been granted service connection for 
hemorrhoids with a 10 percent evaluation, and most recently 
service connection was granted for fecal incontinence and 
residuals of fissurectomy/sphincterectomy.  A 10 percent 
evaluation was assigned.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

"Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating."  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14.  
It is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes, however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

The veteran is service-connected for residuals of rectal 
polyps, currently evaluated as noncompensable, under 38 
C.F.R. § 4.114, Diagnostic Code 7344.  Disability evaluations 
are determined by the application of VA's Schedule for Rating 
Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The 
percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20. 

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia and disturbances in nutrition.  Consequently, certain 
coexisting diseases in this area, as indicated by the 
instructions under the title "Diseases of the Digestive 
System," do not lend themselves to distinct and separate 
disability evaluations without violating the fundamental 
principle relating to pyramiding as outlined in § 4.14. 38 
C.F.R. § 4.113.

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), to the 
extent it held that, where a law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to appellant should apply).  See 
also VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 
(April 10, 2000); 38 U.S.C.A. § 5110(g) (West 2002); 38 
C.F.R. § 3.114 (2004); Rhodan v. West, 12 Vet. App. 55, 57 
(1998), appeal dismissed, No. 99-7041 (Fed. Cir. Oct. 28, 
1999) (unpublished opinion) (although a liberalizing 
regulation cannot be applied retroactively unless the 
regulation contains language that permits it to be so 
applied, the veteran does get the benefit of having both the 
old regulation and the new regulation considered for the 
period after the change was made during the pendency of the 
claim); 38 U.S.C.A. § 5110(g) (West 2002).  

Ratings under DCs 7301 to 7329, inclusive, 7331, 7342, and 
7345 to 7348 inclusive will not be combined with each other.  
A single evaluation will be assigned under the diagnostic 
code that reflects the predominant disability picture, with 
elevation to the next higher evaluation where the severity of 
the overall disability warrants such elevation.  38 C.F.R. § 
4.114.

The appellant is currently assigned a noncompensable rating 
under Diagnostic Code 7344, benign new growths of the 
digestive system, exclusive of skin growths.  This Code 
states that benign new growths of the digestive system, 
exclusive of skin growths, are evaluated on the basis of any 
resulting interference with digestion using any applicable 
digestive analogy.  38 C.F.R. § 4.114, Diagnostic Code 7344.  
Based on the anatomical location of the disability, the fact 
that the veteran is in receipt of a compensable rating for 
service-connected hemorrhoids, and the symptoms reported by 
the veteran, the most apt analogy would appear to be 
irritable colon syndrome.  Irritable colon syndrome will be 
rated as noncompensably disabling when mild, with 
disturbances of bowel function with occasional episodes of 
abdominal distress.  In order to warrant a 10 percent rating, 
the disability must be moderate with frequent episodes of 
bowel disturbance with abdominal distress.  For severe 
disability, with diarrhea, or alternating diarrhea and 
constipation, with more or less constant abdominal distress, 
the rating will be 30 per cent.  Diagnostic Code 7319.

The Board has carefully considered the veteran's contentions 
that he is entitled to a compensable rating for his service-
connected residuals of rectal polyps.  However, the objective 
evidence as a whole does not demonstrate any symptoms or 
functional impairment due to rectal polyps that would support 
a compensable rating. 

The post-service medical records show that the veteran had a 
colonoscopy in May 1999.  No colon polyps were identified.  
It was noted that he had diverticula in the sigmoid colon.  A 
diagnostic colonoscopy was performed in August 2004.  It 
revealed a few small diverticuli in the sigmoid descending 
colon.  No polyps were identified.  

In October 2005 the veteran underwent a VA examination.  The 
examiner noted that his weight was stable.  He presented no 
complaints of nausea, vomiting or constipation.  The veteran 
reported that he was having diarrhea with no bleeding at the 
time of the examination.  He reported having some fecal 
incontinence, mostly at night.  There was no evidence of 
malnutrition, anemia or other evidence of a disability.  
There was no abdominal pain.  While the veteran has routinely 
complained of having diarrhea and fecal incontinence, the 
examiner who performed the October 2005 VA examination, found 
that these symptoms are not related to his service-connected 
rectal polyps, but have attributed them to another service 
connected gastrointestinal disability, for which a separate 
evaluation is in effect.  The examiner diagnosed a history of 
polyps.  He opined that the polyps had been hyperplastic and 
no adenomatous.  There had been 2 colonoscopies since the 
last polyp was removed in 1984 with no evidence of 
reoccurrence.  The examiner determined that the colon polyps 
were past history and had no effect on the veteran's 
hemorrhoids or anal fissures.  He concluded that his history 
of polyps had nothing to do with fecal incontinence.  On 
examination, the examiner found no evidence of a recurrent 
fissure, there was no blood on the examining finger.  
Finally, he identified the anal fissure surgery and the 
surgery for the anal crypt abscess requiring anal 
sphincterotomy, as the cause of the periodic fecal 
incontinence.  Therefore all of the events had their origin 
with the hemorrhoids and cascading of more serious 
complications have occurred eventuating in the need for 
surgery and finally ending up as a complication of the 
surgery, the fecal incontinence.  The examiner further 
concluded that the excessive flatus was not caused by colon 
polyps or hemorrhoids.  There is simply no evidence of any 
chronic disability related to the veteran's rectal polyps.  
In the absence of disabling symptomatology, there is no 
reasonable basis for granting a compensable rating.  Clearly, 
the preponderance of the credible evidence is against a 
compensable evaluation.

The Board finds that the RO correctly assigned a 
noncompensable evaluation for rectal polyps or residuals 
therefrom.  Although medical records confirm the discovery 
and removal of a colon polyp in 1984, VA records of the 
veteran's subsequent colonoscopies show no abnormalities 
attributable to polyps and the records, along with the 
October 2005 VA examination report, provide only a diagnosis 
of a history of colon polyps.  (Emphasis added.)

In summary, the veteran has routinely presented complaints of 
having diarrhea and fecal incontinence, but the competent 
medical evidence indicates that these symptoms are not 
related to his service-connected rectal polyps.  It is again 
pertinent to point out that the veteran is currently in 
receipt of a 10 percent rating for his service-connected 
hemorrhoids.  The most recent colonoscopies since the last 
polyp was removed in 1984, revealed no evidence of 
reoccurrence.  Under these circumstances, the Board concludes 
that the preponderance of the evidence is against the claim 
for a compensable rating for rectal polyps.  As the 
preponderance of the evidence is against a compensable 
rating, the doctrine of reasonable doubt is not applicable 
and the claim must be denied.  38 U.S.C.A. § 5107(b); see 
also, generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  



ORDER

Entitlement to a compensable rating for rectal polyps is 
denied.



____________________________________________
R. F. Williams
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


